*1390ORDER
This case came before the court on plaintiff’s motion pursuant to Rule 16(g) to affirm a judgment of the Superior Court.
On January 24, 1980, this court denied plaintiff’s motion without prejudice to its being renewed after defendant filed a complete transcript. Said transcript was thereafter filed and plaintiff renewed his motion to affirm on June 11, 1980.
After considering the issues presented by the parties at oral argument, the plaintiff’s motion to affirm is hereby granted, the defendant’s appeal is denied and dismissed and the case is remanded to the Superior Court.